ORDER
PER CURIAM:
This is an original proceeding wherein relators seek an appropriate writ to control the action of the district court of Park County and the Judge thereof in that certain action entitled The State of Montana, Plaintiff, vs. Steven M. Vale and Aimer Aaron Snyder, Defendants. In that action the district court denied a motion to suppress certain statements made to the county attorney and relators seek to have such action voided.
The relief sought is denied and this proceeding is ordered dismissed.